per curiam:
Durante la incumbencia del abogado Joa-quín Peña Peña como miembro del Senado de Puerto Rico, éste fue acusado por el delito de apropiación ilegal de fon-dos públicos; ante tal cargo, hizo alegación de culpabilidad por el delito menos grave de omisión en el cumplimiento del deber. La evidencia presentada en vista ante un Comi-sionado Especial designado por este Tribunal demuestra que el licenciado Peña Peña incurrió en la práctica de “em-pleados fantasmas”, deshonrando su posición como Sena-dor y malversando los fondos públicos que habían sido asignados a su oficina.
En virtud de nuestra facultad inherente para reglamen-tar el ejercicio de la abogacía, procedemos a disciplinar a este abogado. Ello tras concluir que el licenciado Peña Peña actuó en contravención a las normas de conducta pro-fesional que debe observar celosamente todo abogado.
*645HH
El 10 de abril de 1992, la Contralor de Puerto Rico, me-diante carta jurada ante notario público, refirió al Depar-tamento de Justicia los hallazgos de una auditoría de las operaciones fiscales del Senado de Puerto Rico para el pe-ríodo de 1ro de agosto de 1982 a 30 de junio de 1990. Dicha auditoría examinó las operaciones relacionadas con el re-clutamiento y la administración del personal asignado al entonces Senador Joaquín Peña Peña.(1) Realizada la in-vestigación correspondiente por parte de la Oficina de Asuntos del Contralor del Departamento de Justicia, el Fiscal Especial Independiente y el Ministerio Público, pre-sentaron denuncias contra el Senador Peña Peña por apro-piación ilegal agravada en violación del Art. 166(a) del Có-digo Penal de Puerto Rico, 33 L.P.R.A. see. 4272.(2) Específicamente, se le imputó el haberse apropiado ilegal-mente de fondos públicos al gestionar el nombramiento de ciertos empleados con el fin de que éstos recibieron suel-dos, sin que cumplieran con las obligaciones de su cargo.
Luego de varios trámites se produjo un acuerdo entre el Departamento de Justicia y el abogado acusado, mediante el cual el Ministerio Público reclasificó los delitos imputa-dos del delito de apropiación ilegal en su modalidad grave, *646al delito menos grave de omisión en el cumplimiento del deber, según lo dispuesto por el Art. 214 del Código Penal, 33 L.P.R.A. see. 4365.(3) El licenciado Peña Peña hizo ale-gación de culpabilidad por violación al aludido Art. 214. El 28 de enero de 1994, el tribunal de instancia aceptó dichas alegaciones y dictó sentencia, en la cual le impuso como pena una multa de cien dólares ($100).
Así las cosas, al ser el Senador Peña Peña, licenciado para practicar la profesión legal en Puerto Rico, el 9 de mayo de 1994, el Procurador General presentó un informe ante este Tribunal, a los fines de que tomáramos conoci-miento de los referidos sucesos. Por su parte, el licenciado Peña Peña contestó dicho informe, cuestionando su credibilidad. Por consiguiente, el 10 de octubre de 1994, emitimos resolución en la que le ordenamos al Procurador General que presentara formalmente una querella ante este Tribunal contra el licenciado.
En cumplimiento de dicha orden, el 4 de noviembre de 1994, el Procurador General presentó la querella de epí-grafe imputando los siguientes cargos contra el licenciado Peña Peña:
CARGO I
El licenciado Joaquín Peña Peña violó el Canon 38 de Etica Profesional el cual obliga a todo abogado a preservar el honor y la dignidad de la profesión de la abogacía y de desempeñarse en forma digna y honorable, tanto en su vida profesional como en su vida privada.
CARGO II
El licenciado Joaquín Peña Peña incurrió en conducta cons-titutiva de depravación moral lo cual lo incapacita y lo hace *647indigno de ostentar el título de abogado según lo dispuso este Ilustre Foro en Colegio de Abogados [de P.R.] v. Barney, 109 D.P.R. 845 (1980). Querella de 4 de noviembre de 1994, pág. 1.
En apoyo de los cargos presentados, el Procurador General alegó que el Senador Joaquín Peña Peña había nom-brado a las señoras Sras. Benigna Montañez Agrinsoni, Carmen L. Cruz Rosa y Lilliam Carrasquillo Flores como sus ayudantes, para ejercer esa función en la oficina de éste, y que ellas habían recibido pagos en concepto de suel-dos y beneficios marginales ascendentes a treinta y nueve mil cuatrocientos sesenta y cuatro dólares con un centavo ($39,464.01), veintinueve mil dólares con cincuenta y cua-tro centavos ($29,363.54) y veintiún mil doscientos doce dólares con cincuenta y cinco centavos ($21,212.55), respectivamente. Ello sin que hubiesen realizado dichas labores.
El querellado presentó su contestación a la querella el 10 de enero de 1995. Negó la totalidad de los cargos imputados. Específicamente adujo que los pagos realizados a sus ayudantes habían sido hechos legalmente, ya que dichas personas habían rendido sus labores con suma dili-gencia y así lo habían reportado en sus informes; que no existía prueba fehaciente de lo alegado por el Procurador General, ya que todas las imputaciones eran de naturaleza circunstancial; que el procedimiento utilizado para llevar a cabo la investigación había sido selectivo y prejuiciado, que le hizo caso omiso a las declaraciones de los supervisores y de los testigos que conocían el trabajo de dichas emplea-das, y que había hecho una alegación de conveniencia por una infracción menos grave al Art. 214 del Código Penal, supra, aunque era totalmente inocente de los cargos impu-tados por el Ministerio Público. Por último, el querellado alegó que el Departamento de Justicia y el Procurador General estaban impedidos de instar la acción disciplinaria en su contra, ya que fue el mismo Departamento de Justi-cia el que originalmente solicitó al tribunal de instancia la *648eliminación de los cargos en su contra; sostuvo que esa eliminación de cargos le prohíbe al Departamento de Jus-ticia la posterior presentación de una querella disciplinaria que versa sobre los mismos hechos.(4)
El 24 de febrero de 1995, mediante resolución, designa-mos como Comisionado Especial al licenciado Abner Limardo. Este celebró vista para recibir la prueba testifical y documental presentada por ambas partes, así como el testimonio de los testigos presentados. A la luz de dicha prueba, el Comisionado rindió el correspondiente informe y lo presentó ante nos el 10 de agosto de 1995. Ambas partes comparecieron ante este Tribunal a exponer su posición respecto al referido informe. Quedando el caso sometido, procedemos a resolverlo.
I
La primera interrogante que nos ocupa, en cuanto a la querella de epígrafe, es si procede la suspensión del querellado según lo dispuesto por la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), que dis-pone:
El abogado que fuere culpable de engaño, conducta inmoral {malpractice), delito grave {felony) o delito menos grave {misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por la Corte Suprema de Puerto Rico. La persona que siendo abogado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará con-victa que fuere, de ser abogado o de ser competente para la *649práctica de su profesión. A la presentación de una copia certifi-cada de la sentencia dictada a la Corte Suprema, el nombre de la persona convicta será borrado, por orden de la Corte, del registro de abogados. Al ser revocada dicha sentencia, o me-diante el perdón del Presidente de los Estados Unidos o del Gobernador de Puerto Rico, la Corte Suprema estará facultada para dejar sin efecto o modificar la orden de suspensión.
La Asamblea Legislativa claramente indicó que una suspensión de las funciones de un abogado, al amparo de este estatuto, procede si éste fue convicto de un delito grave. El querellado de epígrafe nunca fue convicto del de-lito grave que originalmente se le imputó, sino que pre-sentó alegación de culpabilidad por un delito menos grave. El estatuto señala que, en estas circunstancias, sólo pro-cede la suspensión si el delito fue cometido en relación con sus funciones como abogado. En este contexto, tampoco le aplica esta ley al querellado, pues su conducta ilegal fue cometida mientras se desempeñada como Senador del Es-tado Libre Asociado y no como parte del ejercicio de la práctica de la abogacía. Véase Colegio de Abogados de P.R. v. Barney, supra. Tampoco podemos concluir que omisión en el cumplimiento del deber bajo el Art. 214, supra, del Código Penal, constituye, per se, un delito menos grave que implique depravación moral.
HH HH hH
Lo expuesto en el acápite anterior, sin embargo, no dispone del asunto ante nuestra consideración. No obstante la disposición legal transcrita, hemos resuelto reiteradamente que la separación del ejercicio de la abogacía, al igual que la admisión a ésta, es facultad inherente a este Tribunal. Véanse: Metrop. de Préstamos v. López de Victoria, 141 D.P.R. 844 (1996); K-Mart Corp. v. Walgreens of P.R., Inc., 121 D.P.R. 633 (1988); In re Freites Mont, 117 D.P.R. 11 (1986); In re Liceaga, 82 D.P.R. 252, 255 (1961); In re Pagán, 71 D.P.R. 761, 763 (1950); In re Abella, 67 *650D.P.R. 229, 238 (1947); e In re González Blanes, 65 D.P.R. 381, 390-391 (1945). Además, en Colegio de Abogados de P.R. v. Barney, supra, pág. 848, expresamos que: “[sjiendo inherente tal facultad, podemos ordenar la separación de un abogado por motivos distintos de aquellos que para el desaforo ha decretado por ley la Asamblea Legislativa. La causa no tiene que ser necesariamente de origen legislativo”. Véanse, además, In re Liceaga, supra, pág. 255; In re González Blanes, supra, pág. 391, e In re Tormes, 30 D.P.R. 267, 268-269 (1922). Hemos suspendido y disci-plinado, en múltiples ocasiones, a abogados que incumplen los cánones del Código de Etica Profesional que rigen la profesión de abogado. Véanse: In re Vargas Soto, 108 D.P.R. 490 (1979); In re Clavell Ruiz, 108 D.P.R. 259 (1978); In re Cardona Vázquez, 108 D.P.R. 6 (1978); In re Rojas Flores, 107 D.P.R. 564 (1978); In re Pagán Hernández, 105 D.P.R. 796 (1977); In re Cortés Ostolaza, 103 D.P.R. 72 (1974); In re Segarra, 102 D.P.R. 590 (1974); In re Coll Pujols, 102 D.P.R. 313 (1974); In re Guzmán, 82 D.P.R. 235 (1961); In re Cruz Disdier, 70 D.P.R. 453 (1949).(5)
Hemos resuelto, además, que si se demuestra que la conducta del abogado no le hace digno de ser miembro de este foro, podemos ejercer nuestra facultad de desaforo aunque las actuaciones del abogado hayan surgido por causas no relacionadas con el ejercicio de su profesión, pues basta que tales actuaciones afecten las condiciones morales del querellado. In re Rivera Cintrón, 114 D.P.R. 481, 491 (1983); Colegio de Abogados de P.R. v. Barney, supra, pág. 845; In re Liceaga, supra, págs. 255-256; In re Abella, supra, pág. 238; In re Tormes, supra, pág. 270.
Es la facultad y responsabilidad de este Tribunal velar por la conducta debida, responsable y honrada de la *651clase togada en Puerto Rico. Este Tribunal no estaría cum-pliendo con esa obligación si no considerara el comporta-miento del querellado de epígrafe, según lo demostrado por la vista adversativa celebrada ante el Comisionado Especial, por lo que procede examinar la transcripción de dicha vista, así como las conclusiones de hecho que realizara el Comisionado a tenor con la prueba vertida. Pasamos a ex-poner y a evaluar la prueba.
IV
Según surge de la prueba desfilada ante el Comisionado Especial, el Sr. Luis M. Vázquez Díaz prestó servicios al querellado mientras éste se desempeñaba como miembro del Senado de Puerto Rico. Estos servicios consistieron en representar al querellado en diversas actividades en la co-munidad; en prestar ayuda a los ciudadanos, y en la reali-zación de gestiones relacionadas con agencias guberna-mentales y las personas que acudían a éstas en busca de servicio público.
Antes de comenzar la prestación de dichos servicios, el señor Vázquez Díaz había sido miembro de la Policía de Puerto Rico, y fue separado de dicho cuerpo por razón de incapacidad ocupacional. En vista de ello, al momento de ser entrevistado por el querellado con el fin de reclutarle para el empleo en que prestaría sus servicios, el señor Váz-quez Díaz le sugirió que se otorgara el contrato de empleo a nombre de su esposa, la Sra. Carmen L. Cruz Rosa. De esa manera pudieron obviar el obstáculo legal que impedía que Vázquez Díaz, como pensionado del Gobierno, reci-biera una compensación adicional. En consecuencia, el querellado incluyó a la señora Cruz Rosa en la nómina del Senado como su empleada en el puesto de ayudante. Sin embargo, esa señora nunca prestó los servicios de ese cargo, siendo éstos realmente prestados por su esposo. Me-diante dicho subterfugio la señora Cruz Rosa recibió la *652suma de veintinueve mil trescientos sesenta y tres dólares con cincuenta y cuatro centavos ($29,363.54) en concepto de sueldos.
De otra parte, el querellado autorizó y permitió que Be-nigna Montañez Agrinsoni y Lilliam Carrasquillo Flores figuraran en la nómina del Senado como sus ayudantes a tiempo completo. La señora Montañez Agrinsoni figuró en calidad de empleada transitoria por espacio de tres (3) años y diez (10) meses; durante dicho término devengó un sueldo de ochocientos dólares ($800) mensuales. En total, la señora Montañez Agrinsoni recibió la suma de treinta y nueve mil cuatrocientos sesenta y cuatro dólares con un centavo ($39,464.01) en concepto de sueldos y beneficios marginales, sin que en realidad se desempeñara como em-pleada del Senado de Puerto Rico, ni prestara los servicios de esa posición. Por el contrario, surge de la prueba desfi-lada ante el Comisionado que, durante el aludido término, ésta se dedicaba a las funciones de su hogar como ama de casa. Durante la vista celebrada, varios vecinos de ésta corroboraron que estaba en su casa, mientras se supone que ejercía como empleada de la oficina senatorial del querellado.
La señora Carrasquillo Flores también figuró como em-pleada del querellado en el Senado durante dos (2) años y nueve (9) meses, devengando una compensación mensual de seiscientos dólares ($600). En total, recibió la suma de veintiún mil doscientos veintiún dólares con cincuenta y cinco centavos ($21,221.55) en concepto de sueldos y bene-ficios marginales. Ello, sin que en realidad realizara las labores de su cargo, lo cual fue corroborado durante la ce-lebración de la vista por la Sra. Marisol Ocasio Castro, quien laboraba como secretaria del esposo de Carrasquillo Flores en el Municipio de Canóvanas.
Los nombres de estas alegadas empleadas aparecían en las hojas del registro de asistencia y licencias, y en los in-formes bimensuales de asistencia para empleados regula-*653res y transitorios del Senado.(6) El querellado registró en estos documentos el balance de licencias en concepto de vacaciones regulares y enfermedad que, alegadamente, co-rrespondía a las referidas empleadas.(7) No obstante, se-gún surge del informe presentado por el Comisionado Especial, la evidencia documental presentada reflejó ciertas discordancias respecto a tales conceptos, las cuales no pu-dieron ser aclaradas durante la vista celebrada.
Específicamente, surge del registro de asistencia y li-cencias que Carrasquillo Flores y Montañez Agrinsoni se encontraban disfrutando de licencia en concepto de vaca-ciones regulares durante los días 9 y 25 de noviembre de 1988, el 23 de marzo de 1989 y el 12 de abril de 1990. Sin embargo, de los informes bimensuales de asistencia no sur-gen dichas ausencias. Además, en el caso de la señora Mon-tañez Agrinsoni, el informe bimensual refleja que ésta es-tuvo ausente desde el 9 de mayo de 1988 al 31 de ese mismo mes, alegadamente disfrutando de una licencia en concepto de vacaciones regulares. No obstante, no surge de su registro de asistencia y licencias que la ella hubiese dis-frutado de algún tipo de licencia durante el referido período.
Incluso, a tenor con el informe bimensual de asistencia, Montañez Agrinsoni no rindió labor durante los meses de junio, julio y agosto de 1988. Ello sin que tampoco surgiera del registro de asistencia que ella estuviese disfrutando de algún tipo de licencia.
Finalmente, surge del informe bimensual, que Carras-quillo Flores no rindió labor durante diciembre de 1988, *654mientras que el registro de asistencia no informa al respecto.
Ante el Comisionado Especial, el querellado intentó de-mostrar que no existió conducta ilegal o indebida en el em-pleo de estas tres (3) empleadas. El querellado alegó que como senador mantenía un grupo de empleados en las fa-cilidades de su oficina, y otro grupo de empleados denomi-nados “empleados de campo”. Los empleados de oficina cumplían con un horario regular de 8:30 a.m. a 5:00 p.m. Por su parte, los empleados de campo alegadamente realizaban labores fuera de la oficina, consistentes en diversas funcio-nes en la comunidad y otras dirigidas a mantener al que-rellado informado de las necesidades de servicios públicos que demandaban los ciudadanos. El monto de la prueba desfilada, sin embargo, pesa rotundamente contra la de-fensa del querellado. Veamos.
Para los testigos Francisco Vélez Pabón, Minerva Maldonado Sáez y Sara Iris Velázquez Aponte, quienes eran funcionarios de la oficina del querellado en el Senado, mientras éste se desempeñaba como miembro de ese foro, era evidente que las señoras Cruz Rosa, Montañez Agrin-soni y Carrasquillo Flores no eran empleadas de esa oficina. Los testigos expresaron que ellas no asistían a la oficina, que sus cheques eran recogidos por sus esposos y que éstas no rendían informes de labor realizada.
De la prueba también se desprende que, mientras el querellado mantenía los nombres de las señoras Cruz Rosa, Montañez Agrinsoni y Carrasquillo Flores en los re-gistro de asistencia de los empleados de la oficina, sin que lo certificado fuese cierto, éste no mantenía constancia de la labor supuestamente realizada por ellas. Se mantuvo esa situación hasta principios de 1990, cuando la prensa de Puerto Rico comenzó a informar sobre la intervención de la Oficina del Contralor que llevó a su descubrimiento de la alegada existencia de “empleados fantasmas” en otras ofi-cinas del Senado. Ante esa situación, el querellado le or-*655denó a su secretaria, la Sra. Iris Velázquez Aponte, que preparase una guía de las labores que se supone que las señoras Cruz Rosa, Montañez Agrinsoni y Carrasquillo Flores habían realizado. Ante el Comisionado Especial, la señora Velázquez Aponte declaró que había preparado tal formulario e inventado la información contenida. En la vista celebrada se estableció que el formulario fue entonces distribuido, con espacios en blanco, entre las señoras Cruz Rosa, Montañez Agrinsoni y Carrasquillo Flores, para que éstas completaran la información que faltaba de modo retroactivo. Las señoras devolvieron los formularios por medio de sus esposos. El querellado certificó los documen-tos como correctos, lo que constituyó un acto de falsedad, engaño y fraude, ya que éste bien sabía que las señoras Cruz Rosa, Montañez Agrinsoni y Carrasquillo Flores nunca llevaron a cabo las tareas descritas.
Durante la vista ante el Comisionado Especial, surgió de los Informes Bimensuales de Asistencia de mayo de 1988, de junio de 1989 y de enero de 1990, con relación a los cuales el querellado certificó mediante su firma y la de su representante Francisco Vélez Pabón, que la señora Montañez Agrinsoni estaba ausente de su trabajo en licen-cia regular de 9 a 31 de mayo de 1988, de 1ro al 23 de junio de 1989 y de 1ro a 8 de enero de 1990. Se desprende de estos expedientes que existe una contradicción insalvable en el hecho de que se representase y certificase como cierto o correcto que la señora Montañez Agrinsoni estuviese en las ocasiones de esas fechas disfrutando vacaciones y en el desempeño del trabajo simultáneamente. Idéntica situa-ción ocurrió con relación a los referidos informes de labor de la señora Montañez Agrinsoni de junio, julio y agosto de 1988. Según los Informes Bimensuales de Asistencia, ella no se encuentra en la lista de las personas que rindieran labor en esos meses. Sin embargo, el informe de labor del modelo impreso correspondiente a estos meses representa que ella se desempeñó en el trabajo.
*656El caso de la señora Carrasquillo presenta igual contrariedad. Según el Registro de Asistencia y Licencias y el Informe Bimensual de Asistencia, sometidos para la vista ante el Comisionado Especial, la señora Carrasquillo disfrutaba vacaciones regulares de 1ro a 26 de junio de 1989. Sin embargo, el modelo impreso de dicho mes in-forma que ella se encontraba en el desempeño del trabajo.
Tampoco es posible encontrar conformidad entre los in-formes de labor de los modelos impresos de la señora Cruz Rosa para junio de 1989 y la primera quincena de enero de 1990 y el registro de asistencia y licencias para esas fechas. Se desprende de la evidencia presentada ante el Comisionado Especial que, según los modelos impresos de esas fechas, la señora Cruz Rosa se desempeñó en el tra-bajo mientras que el referido registro de asistencia y licen-cias informa que disfrutó vacaciones regulares el mes de junio de 1989 y de 1ro a 8 de enero de 1990.
Las señoras Cruz Rosa, Montañez Agrinsoni y Carras-quillo Flores prestaron testimonio ante el Comisionado Especial, pero no explicaron satisfactoriamente las discre-pancias emanantes de los expedientes de personal.
La Oficina de la Contralor de Puerto Rico intervino en las cuentas de la Oficina del querellado a principios de 1990, cuando era senador. Se nombró un Fiscal Especial Independiente, quien también investigó la relación que existía entre las aludidas empleadas y la oficina del querellado. Entonces se presentaron cargos ante el extinto Tribunal de Distrito de San Juan contra el querellado, la señora Montañez Agrinsoni y la señora Carrasquillo por violación al Art. 166(a) del Código Penal, supra. El quere-llado fue imputado de doscientos dieciocho (218) cargos de apropiación ilegal agravada; la señora Montañez Agrinsoni fue imputada de setenta y cinco (75) cargos, y la señora Carrasquillo fue imputada de sesenta y un (61) cargos. Carmen L. Cruz y su esposo, Luis M. Vázquez Díaz, reci-*657bieron inmunidad criminal, bajo la condición de que decla-raran la verdad de lo acontecido.
Previo acuerdo con el Ministerio Público, el querellado y las señoras Montañez Agrinsoni y Carrasquillo presenta-ron alegaciones de culpabilidad, no al citado Art. 166(a) del Código Penal, sino a su Art. 214, supra. El tribunal aceptó las alegaciones de culpabilidad y le impuso a cada uno una multa de cien dólares ($100) más el pago de las costas. También se sentenció a las señoras Montañez Agrinsoni y Carrasquillo a restituir cada una treinta mil dólares ($30,000) al Estado Libre Asociado, cantidades que fueron pagadas por el querellado en esa fecha al Departamento de Hacienda.
V
Las anteriores determinaciones de hecho fueron formu-ladas por el Comisionado Especial y fundamentadas por la prueba desfilada ante él; éste presentó su informe el 10 de agosto de 1995. Ante ese informe, y luego de haber solici-tado y recibido varias prórrogas, el.querellado presentó su “Contestación al Informe del Honorable Examinador” el 16 de septiembre de 1996. En ésta, el querellado ataca la apreciación del Comisionado Especial sobre la prueba desfilada. Este Tribunal no está obligado a aceptar el in-forme de un Comisionado Especial, pudiendo adoptarlo, modificarlo e, incluso, rechazarlo, aun en ausencia de pa-sión, prejuicio, parcialidad o error manifiesto del Comisio-nado Especial al apreciar la prueba.
No obstante, nuestra tendencia es a no alterar las determinaciones de hechos que, como en este caso, estén sostenidas por la prueba testifical y documental. Véanse: In re López de Victoria Brás, 135 D.P.R. 688 (1994); In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993).
*658La conducta deshonrada del querellado no ocurrió en el desempeño de la profesión de abogado. Al momento de los hechos imputados, el querellado ejercía las funciones de Senador, pero ese hecho no ajena a este Tribunal de su responsabilidad de ejercer sus funciones disciplinarias sobre el querellado, por ser éste un miembro de la clase togada. En In re Abella, 67 D.P.R. 229 (1947), este Tribunal sostuvo que procede desaforar a un abogado si, por su conducta, ha demostrado que no es digno de ser miembro de ese título; eso aún si la conducta imputada no fue efectuada durante su ejercicio de la profesión de abogado.
Debemos puntualizar, además, que un abogado que se desempeña como legislador debe observar, en el ejercicio de sus funciones, una conducta que se atenga al cumplimiento de los cánones de Código de Etica Profesional. Los principios del Código de Etica Profesional se extienden, como hemos señalado, a actuaciones del abogado aunque éstas hayan surgido por causas no relacionadas con el ejercicio de su profesión. Ciertamente se extienden a las actuaciones de un legislador, quien por razón de ser un funcionario público goza de la confianza del pueblo, la cual queda defraudada cuando el funcionario lleva a cabo actuaciones impropias como las que dan motivo a la presente acción disciplinaria. Además, las funciones legislativas, cuando son ejercidas por un abogado, no están desvinculadas del todo del “quehacer legal”.(8)
En nuestra sociedad se percibe a los abogados de diversas formas. Muchas personas se limitan a componer *659chistes sobre la profesión. Hay los que describen a los abo-gados como gladiadores mercenarios que defienden sólo por paga. Otros saben lo que este Tribunal considera la verdad: la función de los abogados es representar a sus clientes, para beneficiar a la comunidad en general, pues con cada caso se trata de hacer justicia. Una conclusión sobre la clase togada es, sin embargo, indudable: los miem-bros de la clase togada han servido a nuestra sociedad como líderes de nuestra civilización a través de su historia. La condición de ser sólo los licenciados quienes pueden practicar la abogacía en Puerto Rico hace que la clase to-gada disfrute de ciertos privilegios. Esta posición privile-giada en nuestra sociedad le impone al abogado la obliga-ción de mantener su imagen sin reproche legal o moral, irrespectivamente de la función que realice. De esta forma el abogado viene requerido de proteger su honor en la so-ciedad, así como el de la clase togada en general. La fun-ción de legislador ejercida por un abogado no puede reque-rir menos.
A esos efectos dispone lo siguiente el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX:

Canon 38. Preservación del honor y dignidad de la profesión

El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consécución de una mejor administración de la justicia. Tal participación conlleva necesa-riamente asumir posiciones que puedan, resultarle personal-menté desagradables pero que redundan en beneficio de la pro-fesión, tales como: denunciar valientemente, ante el foro correspondiente, todo tipo de conducta corrupta y deshonrosa de cualquier colega o funcionario judicial; aceptar sin vacilacio-nes cualquier reclamación contra un compañero de profesión que haya perjudicado los intereses de un cliente; poner en co-nocimiento de las autoridades apropiadás todo acto delictivo o de peijurio que ante él se cometiera; velar y luchar contra la admisión al ejercicio de la profesión de personas que no reúnan *660las condiciones morales y éticas, así como de preparación aca-démica, que nuestra profesión presupone. Todo abogado debe estar convencido de las condiciones idóneas morales y éticas de un aspirante al ejercicio de la profesión antes de recomendarle para su admisión al foro.
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida pri-vada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. En observancia de tal conducta, el abogado debe abstenerse en absoluto de aconsejar y asesorar a sus clientes en otra forma que no sea el fiel cumplimiento de la ley y el respeto al poder judicial y a los organismos administrativos. De igual modo, no debe permitir a sus clien-tes, sin importar su poder o influencia, llevar a cabo actos que tiendan a influencia indebidamente a personas que ejercen car-gos públicos o puestos privados de confianza. Lo antes indicado no impide, naturalmente, que un abogado dé a sus clientes su opinión informada y honesta sobre la interpretación o validez de una ley, orden o reglamento, que no ha sido, a su vez, inter-pretado o clarificado en sus disposiciones por un tribunal competente.
Todo abogado que abandone el servicio público debe rechazar cualquier empleo o representación legal en aquellos casos par-ticulares en relación con los cuales haya emitido juicio profesio-nal como funcionario público. 4 L.P.R.A. Ap. EX.
La prueba desfilada ante el Comisionado Especial demuestra que el querellado faltó a su compromiso con la sociedad que le eligió para servirle como senador y a la clase togada que confió en que éste mantendría su buen nombre. La práctica de mantener “empleados fantasmas” constituye una corrupción del más dañino calibre, pues al mantener tales “empleados” el querellado permitió que otros se apropiaran de fondos pertenecientes al pueblo, los cuales están disponibles para su desarrollo y mejor calidad de vida.
Al permitir este esquema ilegal, el querellado manchó su toga y deshonró el buen nombre de su profesión. El que-rellado sacrificó la confianza que nuestro pueblo deposita en aquellos que pueden actuar como licenciados para ejer-cer el derecho en Puerto Rico. Al empañar su honor, tiñó el de cada abogado ante los ojos de nuestra sociedad.
*661No podemos ser clementes ante la vergonzosa y opro-biosa conducta del querellado. Su traición a la institución a la que pertenecía, al pueblo que lo eligió para que le repre-sentase, y a su profesión nos requiere decretar su suspen-sión indefinida del ejercicio de la abogacía.
Los Jueces Asociados Señores Rebollo López y Fuster-Berlingeri disintieron con unas opiniones escritas.
— O —

(1) El Ledo. Joaquín Peña Peña fue admitido al ejercicio de la abogacía el 9 de enero de 1970 y al de la notaría el 17 de febrero de 1970. Se desempeñó como Sena-dor desde 1985 a 1992.


(2) Dispone el Art. 165 del Código Penal de Puerto Rico:
“Toda persona que ilegalmente se apropiare sin violencia ni intimidación de bienes muebles, pertenecientes a otra persona, será sancionada con pena de reclu-sión por un término que no excederá de seis (6) meses, multa que no excederá de quinientos (500) dólares, pena de restitución, o cualquier combinación de éstas, a discreción del Tribunal.” 33 L.P.R.A. see. 4271.
Dispone, a su vez, el Art. 166(a):
“Será sancionada con pena de reclusión por un término fijo de diez (10) años toda persona que cometiere el delito previsto en [el Artículo 165 anterior] con la concurrencia de cualquiera de las siguientes circunstancias:
“(a) Apropiándose de bienes o fondos públicos pertenecientes al Gobierno del Estado Libre Asociado de Puerto Rico, los municipios, agencias, corporaciones públi-cas, subdivisiones políticas y demás dependencias públicas o a entidades privadas de beneficencia. ” 33 L.P.R.A. sec. 4272(a).


(3) Dispone el Art. 214 del Código Penal de Puerto Rico:
“Toda omisión voluntaria en el cumplimiento de un deber impuesto por la ley o reglamento a un funcionario o empleado público, o persona que desempeñare algún cargo de confianza o empleo público de no existir alguna disposición señalando la pena correspondiente a dicha omisión, se penará con reclusión que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares o ambas penas a discreción del tribunal.” 33 L.P.R.A. see. 4365.


(4) El querellado no tiene razón. Los procedimientos disciplinarios ante este Tribunal son independientes de las acciones legales, ya sean criminales o civiles, que emanen de la misma relación de hechos. Véanse: In re Pagán Ayala, 117 D.P.R. 180, 187 (1986) (un acuerdo con el propósito de evitar que un cliente se querelle de la conducta de su abogado no impide el ejercicio de la jurisdicción disciplinaria del Tribunal Supremo); In re Soto López, 135 D.P.R. 642, 646 (1994) (el ejercicio de la jurisdicción disciplinaria del Tribunal Supremo no depende del resultado de un pro-ceso criminal).


(5) Más aún, en In re Soto López, supra, establecimos que este Tribunal cuenta con la potestad de sancionar la conducta indebida de un abogado, aunque éste haya sido declarado inocente de cargos criminales basados en los mismos hechos que cons-tituyen tal conducta impropia.


(6) Véase el Formulario del Senado SPR 37-24 de octubre de 1981, revisado en marzo de 1985, el cual indica las licencias por vacaciones regulares y por enfermedad. Dicho informe contiene los nombres de los empleados del Senado que “han rendido la labor que se les ha asignado” durante el período completo de cada año, según la certificación de corrección hecha por el senador correspondiente o su representante autorizado. Véanse: Exhibit VII, págs. 130-141; Exhibit XI, págs. 158-258.


(7) Exhibit VII, págs. 130-141.


(8) Véase, por ejemplo, el Canon 8 del ABA Model Code of Professional Responsibility, codificado en el ABA I BN A Lawyers’ Manual on Professional Conduct EC 8-8, Sec. 01:345 (1991), que dispone:
“[Uawyers often serve as legislators or as holders of other public offices. This is highly desirable, as lawyers are uniquely qualified to make significant contributions to the improvement of the legal system. A lawyer who is a public officer, whether full or part-time, should not engage in activities in which his personal or professional interests are or foreseeably may be in conflict with his official duties.”